Judgment reversed upon the law and order modified by striking out the amount for which judgment is directed and inserting in place thereof a provision that the plaintiff’s damages be assessed by a jury at Trial Term and judgment granted for the plaintiff for the amount of the verdict and as modified affirmed, without costs of this appeal to either party. Memorandum: The complaint alleges that plaintiff’s services were reasonably worth the sum of $100. This allegation is denied in the answer of the defendant and the denial finds support in the affidavits. Thus the amount of damages, that is, the value of the professional services rendered and the amount thereof remaining unpaid, remains to be determined by assessment before a jury. (Livingston v. Blumenthal, 248 App. Div. 138; Breitbart V. Weill, 255 id. 801.) All concur. (The judgment awards plaintiff the sum of seventy-five dollars with interest and costs, in an action to recover fees for legal services furnished defendant’s wife. The order grants plaintiff’s motion to strike out defendant’s answer and for summary judgment.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.